DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-20) in the reply filed on 2/12/2021 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
Claim Objections
Claim 7 objected to because of the following informalities:  In claim 7 line 2, between “… at least in part” and “a feedback timing…” insert “on”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 






Claims 1-9, 11, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (U.S. Patent Application Publication Number: US 2018/0178022 A1, hereinafter “Koop”) in view of Torgerson (U.S. Patent Application Publication Number: US 2017/0080232 A1, hereinafter “Torgerson”).






 Regarding claims 1, 8, 9 and 13, Koop teaches an implantable stimulation node ( i.e. IMD, Figs 3-6, [0062]-[0063]), comprising: 
a plurality of  electrodes (e.g. 34, 36 Fig. 3 [0062],[0078]); 
a processor (i.e. controller, Figs. 3-8, [0062]);
memory in electronic communication with the processor (e.g. [0052],[0080]);
instructions stored in the memory and operable, when executed by the processor, to cause the stimulation node to:
store a set of stimulation profiles in the memory (e.g. [0075], Koop teaches that the IMD comprises a pulse generator module may be configured to provide different types of programs to provide therapy for bradycardia, tachycardia arrhythmia, defibrillation therapy etc. and that the processor comprises a preprogrammed chip or a microprocessor that allows the user to modify the control logic);
receive a stimulation command corresponding to a stimulation profile of the set of stimulation profiles during a treatment phase; and deliver stimulation  with at least one electrode of the plurality of electrodes based at least in part on the stimulation profile corresponding to the received stimulation command (e.g. [0053], [0057], [0091]. Koop teaches that during operation, the hub communicates with each of the satellites via communication pathways and as in [0090] the device may receive signals and 
Koop teaches that the devices may communicate with an external programmer used to program the system (e.g. [0049], [0055], [0090]) but does not specifically teach that the memory is stored with programs in a first time period. Torgerson teaches that it is well known to provide an IMD with preloaded stimulation programs that have been provided during manufacture (e.g. [0082]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Koop to have programs preloaded during manufacture as taught by Torgerson in order to provide the predictable results of improving the versatility of the device.
Regarding claims 2 and 3, Koop in view of Torgerson teaches the invention as claimed and Koop further teaches that the instructions are operable to cause the stimulation node to: receive an updated stimulation command during the treatment phase based at least in part on real-time sensed inputs that change during the treatment phase ( i.e. sensors, e.g. [0062],[0063],[0066],[0076],[0077] [0090]); and deliver an updated stimulation within the treatment phase based at least in part on a stimulation profile corresponding to the updated stimulation command (e.g. [0079],[0090],[0091]).
Regarding claim 4, Koop in view of Torgerson teaches the invention as claimed and Koop further teaches communication circuitry (i.e. communication module, e.g.  42 Fig. 3) configured for communicating signals over a limited bandwidth, wherein the 
Regarding claim 5, Koop in view of Torgerson teaches the invention as claimed except for the set of stimulation profiles comprising generic stimulation profiles and patient specific stimulation profiles. Torgerson however teaches customizing generic stimulation profiles (i.e. stored during manufacture) and then customizing the stimulation profiles (i.e. patient specific stimulation profiles) to store them in memory (e.g. [0082], [0083]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the stimulation node of Koop in view of Torgerson to store generic and customized patient specific stimulation programs in the memory in order to provide a more safe, user-friendly and effective therapy to the patient.
Regarding claims 6 and 7, Koop in view of Torgerson teaches the invention as claimed and Koop further teaches that the satellite IMDs and the hub IMD may communicate with each other and an external programmer using different communication paths and different communication modes (e.g. [0090]) and therefore they  teach that the configuration phase during which the programmer communicates with the stimulation node IMD comprises a first signal transmission timing restriction ( since the node communicates with an external device )  and the stimulation phase comprises a second signal transmission timing restriction that is greater than the first signal transmission timing restriction( in the stimulation phase the hub communicates with the stimulation node though multiple pathways and chooses the strongest communication pathway and is therefore considered as a second timing 
Regarding claim 11, Koop in view of Torgerson teaches the invention as claimed and Koop teaches that the hub IMD and the satellite IMDs communicate with each other and provide information of the sensed signals and adjust the stimulation parameters (i.e. AV timing VV timing etc.)  to coordinate stimulation between all the IMDs accordingly (e.g. [0055], [0057]) and therefore they teach that the  stimulation node identifies a first set of stimulation parameters based at least in part on the stimulation profile corresponding to the received stimulation command; and identifying a second set of stimulation parameters directly from the received stimulation command, wherein the stimulation is delivered based at least in part on the first set of stimulation parameters and the second set of stimulation parameters. 
Regarding Claim 14, Koop teaches an implantable stimulation system (e.g. 10, 20 Figs 1, 2, 11, 12) comprising:
an implantable hub (e.g. [0052], claim 14,  Fig.1,2, i.e. Hub) ; and
a plurality of implantable stimulation nodes (e.g. [0052], claim 14, Fig.1,2,  i.e. satellite), each implantable stimulation node (i.e. satellite are other IMDs, [0052], Figs 3-8) comprising:
a processor (i.e. controller, Figs. 3-8); 
memory (e.g. [0052],[0080]) in electronic communication with the processor; 
instructions stored in the memory and operable, when executed by the processor, to cause the stimulation node to: 

receive a stimulation command from the implantable hub corresponding to a stimulation profile of the set of stimulation profiles during a second time period; and deliver stimulation based at least in part on the stimulation profile corresponding to the received stimulation command (e.g. [0053], [0057], [0091]. Koop teaches that during operation, the hub communicates with each of the satellites via communication pathways and as in [0090] the device may receive signals and determine the occurrence of arrhythmia and communicate such determinations to one or more other devices which may take action based on the communicated determination of arrhythmia).
 Koop teaches that the devices may communicate with an external programmer used to program the system (e.g. [0049], [0055], [0090]) but does not specifically teach that the memory is stored with programs in a first time period. Torgerson teaches that it is well known to provide an IMD with preloaded stimulation programs that have been provided during manufacture (e.g. [0082]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Koop to have programs preloaded during manufacture as taught by 
Regarding claim 19, Koop in view of Torgerson teaches the invention as claimed and Koop further teaches that the implantable hub is configured to wirelessly communicate with an external device (e.g. [0049], [0055]).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (U.S. Patent Application Publication Number: US 2018/0178022 A1, hereinafter “Koop”) in view of Torgerson (U.S. Patent Application Publication Number: US 2017/0080232 A1, hereinafter “Torgerson”) and further in view of Rise et al (U.S. Patent Application Publication Number: US 2009/0264956 A1, hereinafter “Rise”).
Regarding claims 10 and 12, Koop in view of Torgerson teaches the invention as claimed except for the set of stimulation profiles comprising a lookup table, an algorithm that calculates modulation patterns from sensed inputs, or both and wherein the instructions are operable to cause the stimulation node to: identify an index of the stimulation command, wherein the index is associated with the stimulation profile of the set of stimulation profiles. Rise teaches that it is well known to store a set of stimulation therapy programs with an identifier and therefore as a look up table in a memory of an IMD and cause the IMD to identify an index associated with the stimulation therapy program (e.g. [0130]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify memory storing the stimulation programs as taught by Koop in view of Torgerson and store them as a look up table and identify an index associated with the stimulation program as taught by Rise .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (U.S. Patent Application Publication Number: US 2018/0178022 A1, hereinafter “Koop”) in view of Torgerson (U.S. Patent Application Publication Number: US 2017/0080232 A1, hereinafter “Torgerson”) and further in view of Thakur et al (U.S. Patent Application Publication Number: US 2017/0196457 A1, hereinafter “Thakur”).
Regarding claim 15-17, Koop in view of Torgerson teaches the invention as claimed and Koop teaches that the HUB and the satellite devices can communicate with an external device and is further configured to transmit the stimulation command to one or more of the plurality of implantable stimulation nodes (e.g. [0055]). They do not specifically teach that the external device is a sensing device that is a therapy device configured to be worn or coupled with a human body and configured to detect and transmit real-time sensed inputs to the implantable hub and that the implantable hub is configured to determine the stimulation command corresponding to the stimulation profile based at least in part on the real-time sensed inputs received from the sensing device. Thakur teaches a system comprising an implantable medical device (IMD) and an external medical device (EMD) that is a therapy device or a wearable device (e.g. 102,108 Fig 1 [0052], [0057]) that are configured to communicate (e.g. 108 Fig. 1, [0050]) and they teach data and control signals may be transmitted between the EMD and IMD to coordinate the control of the functions of the IMD and/or EMD (e.g. [0050]-[0052]). Therefore it would have been obvious to a person having ordinary skill in . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (U.S. Patent Application Publication Number: US 2018/0178022 A1, hereinafter “Koop”) in view of Torgerson (U.S. Patent Application Publication Number: US 2017/0080232 A1, hereinafter “Torgerson”) and further in view of Abiri et al (U.S. Patent Application Publication Number: US 2017/0173345 A1, hereinafter “Abiri”).
 Regarding claim 18, Koop in view of Torgerson teaches the invention as claimed and Koop teaches that any of the IMDs may be set up in a hub-satellite arrangement where the hub generally has more battery life and therefore the hub has a battery source (e.g. [0052]) but does not specifically teach that the battery source is configured to provide power to the plurality of implantable stimulation nodes.  Abiri teaches that it is well known to receive power from an external primary power unit (e.g. Fig 3 and 4) and transfer power from one implantable component (e.g. Second unit 2 Fig 3, 4) to another implantable component (e.g. Third unit 3 Fig. 3, 4). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the hub and satellites of Koop in view of Torgerson to be able to transfer power from the hub to the satellites as taught by Abiri when the power levels are low in the satellite in order to provide the predictable results of improving safety of the system by powering the depleted IMDs so that they are functional.   
Claims 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koop et al (U.S. Patent Application Publication Number: US 2018/0178022 A1, hereinafter “Koop”) in view of Torgerson (U.S. Patent Application Publication Number: US 2017/0080232 A1, hereinafter “Torgerson”) and further in view of Wheeler et al (U.S. Patent Application Publication Number: US 2016/0331943 A1, hereinafter “Wheeler”).
Regarding claims 18 and 20, Koop in view of Torgerson teaches the invention as claimed and teaches different communication modes (e.g. [0049]) between the hub and the satellite IMDs but does not specifically teach that the implantable hub is electrically coupled with the plurality of implantable stimulation nodes via a wired connection and is configured to provide power to the plurality of implantable stimulation nodes. Wheeler teaches an implantable hub (e.g. 104 Fig 1) and satellite (e.g. 106, Fig 1) system wherein the implantable hub is electrically coupled with the plurality of satellites via a wired connection to provide power (e.g. Fig.1, [0025]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to also further include a wired connection between the hub and the implantable nodes as taught by Wheeler in order to provide the predictable results of transferring power from the hub to the satellites and improve safety of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792